PETERSON, Justice.
Employee Cleveland Wallace obtained a writ of certiorari to review a decision of the representative of the Commissioner, Department of Economic Security, disqualifying him from the receipt of unemployment compensation benefits for specified weeks in 1981 and 1982 and directing that he refund to the department benefits received during the initial periods. We remand the matter to the representative for a clarification of the decision.
*689The record indicates that the employee completed entitlement forms by stating that he was not employed during the weeks in question when he in fact was engaged in employment. The appeal tribunal concluded that he failed to disclose this information and that it was not isolated instance but repeated instances. The representative affirmed the disqualification but expressed some doubt as to whether the claimant fully understood the responsibility of advising the department of earnings received. This apparent inconsistency in the decision with regard to the intent to misrepresent a material fact must be resolved and the matter is therefore remanded to the representative for clarification of the decision.
Remanded and jurisdiction retained.